In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 16‐1484 & 16‐1608

NICOLE BLOW, individually and on
behalf of all others similarly situated,
                                Plaintiff‐Appellant, Cross‐Appellee,

                                  v.


BIJORA, INC., doing business as
AKIRA,
                              Defendant‐Appellee, Cross‐Appellant.


         Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 11 CV 3468 — Charles R. Norgle, Judge.



     ARGUED OCTOBER 28, 2016 — DECIDED MAY 4, 2017


   Before RIPPLE, KANNE, and ROVNER, Circuit Judges.
   ROVNER,  Circuit  Judge.  In  May  2011,  Nicole  Strickler
brought this class‐action lawsuit against Chicago‐based retailer
2                                              Nos. 16‐1484 & 16‐1608

Bijora,  Inc.,  doing  business  as  Akira.1  Strickler  was  later
replaced as named plaintiff by Nicole Blow, who alleged that
Akira’s practice of sending promotional text messages violates
the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.
§ 227, and the Illinois Consumer Fraud and Deceptive Business
Practices  Act,  815  ILCS  505/1‐12,  and  sought  approximately
$1.8 billion in damages. The district court ultimately certified
a class of individuals with a series of Illinois telephone area
codes  who  had  received  automated  texts  from  Akira  in  the
preceding four years. After Strickler filed her third amended
complaint,  Akira  impleaded  the  company  that  supplied  its
software  for  the  text  transmissions,  Opt  It,  Inc.  Opt  It  then
settled its claims with Strickler, who was replaced by Blow as
the  named  plaintiff  in  the  suit  against  Akira.  On  Blow  and
Akira’s cross motions for summary judgment, the district court
ultimately granted summary judgment in favor of Akira after
concluding  that  Blow  had  failed  to  demonstrate  that  Akira
used an automatic telephone dialing system in violation of the
TCPA. Blow appeals, and Akira cross‐appeals, challenging the
class  certification  and  renewing  its  request  for  sanctions
against Blow’s counsel for alleged misconduct and frivolous
filings.  As  detailed  below,  we  affirm  the  judgment  of  the
district court, although on different grounds.
                                     I.
   In 2002, Eric Hseuh founded Chicago‐based apparel retailer
Akira. The boutique women’s clothing and accessory store has


1
   We follow the defendant’s lead and refer to it by its recognized business
name, Akira.
Nos. 16‐1484 & 16‐1608                                             3

continued  to  expand  since  that  time  and  now  boasts  over
twenty  retail  locations  in  the  Chicagoland  area.  In  2009,
Chicago‐based  software  company  Opt  It,  Inc.  approached
Akira and offered its text marketing services to the clothing
chain.  Akira  hired  Opt  It  to  use  its  software  text‐messaging
platform to connect with Akira customers and inform them of
promotions,  discounts,  and  in‐store  special  events  such  as
parties. Using a variety of methods, Akira gathered its custom‐
ers’ cell phone numbers for Opt It to key into its messaging
platform. Specifically, Akira customers could opt in to its “Text
Club” by providing their cell phone numbers to Akira repre‐
sentatives inside stores, by texting the word “Akira” to an opt‐
in number posted in Akira stores, or by filling out an “Opt In
Card.” The card stated that, “Information provided to Akira is
used solely for providing you with exclusive information or
special offers. Akira will never sell your information or use it
for any other purpose.” 
    Opt  It’s  software  platform  used  a  fairly  straightforward
system  to  deliver  text  messages  to  Akira  customers.  First,
customers’ cell phone numbers were loaded onto Opt It’s text
messaging system platform. Those numbers given directly to
an  Akira  employee  were  manually  entered  into  the  system,
and  the  numbers  customers  texted  directly  to  the  opt‐in
number were automatically added to Opt It’s platform. Akira
could  then  manage  its  promotional  text  messaging  system
using Opt It’s web interface, where an Akira employee could
log in and draft a message to be sent to its text club customers.
The Akira employee drafting the message then had the option
to send the message immediately or set a future date and time
for the message to be sent to all of the saved numbers. If Akira
4                                          Nos. 16‐1484 & 16‐1608

decided  to  change  or  cancel  a  message  intended  for  future
delivery,  it  could  access  the  system  and  alter  the  message
before it was sent or delete it altogether. 
    Akira gathered cell phone numbers for over 20,000 custom‐
ers for its text club messages. From September 23, 2009 until
May 27, 2011, Akira sent some sixty text messages advertising
store  promotions,  parties,  events,  contests,  sales,  and  give‐
aways to those 20,000 customers, including appellant Nicole
Blow. 
    Blow  was  chosen  as  class  representative  after  problems
arose with her two predecessors. The original named plaintiff,
Nicole Strickler, worked as an attorney for the law firm filing
the complaint, Messer & Stilp, Ltd.2 Strickler’s connection with
the firm emerged after the class had been certified, and Messer
had filed a second amended complaint asserting claims against
Akira  and  Opt  It.  Opt  It  then  moved  to  disqualify  the  firm
based  on  its  failure  to  disclose  that  Strickler  worked  there.
Strickler, through Messer, ultimately settled with Opt It and
dismissed her claims against it. Meanwhile, Akira had moved
to adopt Opt It’s motion to disqualify Messer, which requested
time to find a substitute class representative. It solicited two
additional plaintiffs from the class, Nicole Blow and Jennifer
Glasson. When it came to light that Glasson had never received
Akira’s  texts,  Glasson  voluntarily  dismissed  her  claims  and
Blow continued as the sole named plaintiff.
   Blow’s  two  count  third‐amended  complaint  alleges  that
Akira  violated  the  TCPA’s  prohibition  against  using  an


2
   Now Messer, Stilp & Strickler, Ltd.
Nos. 16‐1484 & 16‐1608                                                5

automatic telephone dialing system to make calls without the
express consent of the recipient. On behalf of the class, Blow
claims  over  $1.8  billion  in  statutory  damages,  a  figure  that
includes  treble  damages  for  alleged  willful  and  knowing
violations of the TCPA. See 47 U.S.C. § 227(b)(3). Both parties
moved  for  summary  judgment.  Akira  also  moved,  among
other  things, to decertify  the  class and for sanctions against
Blow under Federal Rule of Civil Procedure 11. After conclud‐
ing that the software platform Opt It used to send text mes‐
sages was not an autodialer as prohibited by the TCPA, the
district  court  granted  summary  judgment  to  Akira.  That
conclusion rendered the remainder of Akira’s pending motions
moot, with the exception of the motion for sanctions, which the
court denied. Blow appeals the district court’s grant of sum‐
mary judgment to Akira, and Akira cross‐appeals the district
court’s denial of its motions for class decertification and for
sanctions under Rule 11.
                                  II.
    We  consider  first  the  district  court’s  grant  of  summary
judgment to Akira. We review the district court’s decision on
cross‐motions for summary judgment de novo. E.g., Selective
Ins.  Co.  v.  Target  Corp.,  845  F.3d  263,  266  (7th  Cir.  2016). 
Summary judgment is appropriate when there are no genuine
issues  of  material  fact  and  the  moving  party  is  entitled  to
judgment as a matter of law. Fed. R. Civ. P. 56(a). The ordinary
standards for summary judgment remain unchanged on cross‐
motions  for  summary  judgment:  we  construe  all  facts  and
inferences  arising  from  them  in  favor  of  the  party  against
whom the motion under consideration is made. Calumet River
Fleeting, Inc. v. Int’l Union of Operating Eng’rs, Local 150, AFL‐
6                                           Nos. 16‐1484 & 16‐1608

CIO,  824  F.3d  645,  647–48  (7th  Cir.  2016).  Because  we  are
considering whether the district court appropriately granted
summary judgment to Akira, we resolve all factual disputes in
Blow’s  favor.  If  Blow  “fails  to  make  a  showing  sufficient  to
establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at
trial,”  summary  judgment  must  be  granted.  Celotex  Corp.  v.
Catrett, 477 U.S. 317, 322 (1986).
    As  relevant  here,  the  TCPA  prohibits  making  “any  call”
without the prior express consent of the recipient “using any
automated telephone dialing system” (“autodialer”) to “any
telephone  number  assigned  to  a  paging  service  [or]  cellular
telephone  service.”  47  U.S.C.  §  227(b)(1)(A)(iii);  see  also
Campbell‐Ewald  Co.  v.  Gomez,  136  S.  Ct.  663,  666–67  (Jan.  20,
2016). It is uncontested that text messages to a cellular phone
constitute  “calls”  within  the  purview  of  §  227(b)(1)(A)(iii).
Campbell‐Ewald, 136  S.  Ct.  at 667; see also In Re Rules  &  Regs
Implementing the TCPA, 18 FCC Rcd, 14014, 14115 ¶ 165 (2003)
(confirming that § 227(b)(1)’s prohibition against autodialing
“encompasses  both  voice  calls  and  text  calls  to  wireless
numbers including, for example, short message service (SMS)
calls”).  Congress  conferred  on  the  Federal  Communications
Commission (“FCC”) the authority to “prescribe regulations to
implement” the TCPA. 47 U.S.C. § 227(b)(2); see also id. § 201(b)
(“The Commission may prescribe such rules and regulations
as  may  be  necessary  in  the  public  interest  to  carry  out  the
provisions of this chapter.”). Violations of the TCPA may be
redressed by a private right of action for damages, § 227(b)(3),
which consist of either $500 for each violation or recovery for
“actual monetary loss” resulting from the violation, “which‐
Nos. 16‐1484 & 16‐1608                                              7

ever  is  greater,”  id.  at  §  227(b)(3)(B).  The  TCPA  authorizes
treble  damages  if  the  defendant  “willfully  and  knowingly
violated” the Act. Id. at § (b)(3); Campbell‐Ewald, 136 S. Ct. at
667. Based on these provisions, Blow seeks $1,500 for each of
the 1,200,000 texts sent for a total of over $1.8 billion in statu‐
tory damages.
   The district court’s conclusion that Akira was entitled to
summary judgment was premised on its determination that
Akira, through Opt It, had not used an autodialer to send the
promotional text messages to Blow and the other class mem‐
bers.  Before  considering  whether  Opt  It’s  platform  was  an
autodialer,  we  must  confront  Blow’s  argument  that  Akira
“admitted”  in  the  district  court  to  using  an  autodialer.  This
argument arises from one of Akira’s responses to a request for
admission by Blow.
   Between  the  complaint  and  requests  for  admission  in
discovery, Blow sought on six occasions to have Akira admit
that Opt It sent text messages using an autodialer. As relevant
here,  Blow  submitted  four  nearly  identical  requests  for
admission as follows:
   13. There are more than 40 individuals with cellular
       telephones with Illinois area codes (217, 224, 309,
       312, 331, 464, 618, 630, 708, 773, 779, 815, 847, or
       872) to whom, on or after a date four years prior
       to the filing of this action and on or before a date
       20 days following the filing of this action, Defen‐
       dant  or  Defendant’s  Agent  sent  text  messages
       utilizing an Auto Dialer, which marketed Defen‐
       dant’s products and/or services.
8                                             Nos. 16‐1484 & 16‐1608

      RESPONSE:  Admit except unknown if Opt It used
                an ‘Auto Dialer.’
    14. There are more than 100 individuals with cellu‐
        lar telephones with Illinois area codes (217, 224,
        309,  312,  331,  464,  618,  630,  708,  773,  779,  815,
        847,  or  872)  to  whom,  on  or  after  a  date  four
        years prior to the filing of this action and on or
        before a date 20 days following the filing of this
        action, Defendant or Defendant’s Agent sent text
        messages utilizing an Auto Dialer, which mar‐
        keted Defendant’s products and/or services.
      RESPONSE:  Admit except unknown if Opt It used
                an ‘Auto Dialer.’
     Request for admission number fifteen was identical except
it identified “more than 500 individuals” in the first sentence,
and again Akira replied with “Admit except unknown if Opt
It used an ‘AutoDialer.’” Admission number sixteen too was
identical but for the initial number of listed individuals and
this time, as shown below, Akira omitted from its response the
phrase “except unknown if Opt It used an ‘AutoDialer.’”:
    16. There  are  more  than  1,000  individuals  with
        cellular telephones with Illinois area codes (217,
        224,  309,  312,  331,  464,  618,  630,  708,  773,  779,
        815, 847, or 872) to whom, on or after a date four
        years prior to the filing of this action and on or
        before a date 20 days following the filing of this
        action, Defendant or Defendant’s Agent sent text
        messages utilizing an Auto Dialer, which mar‐
        keted Defendant’s products and/or services.
Nos. 16‐1484 & 16‐1608                                            9

     RESPONSE: Admit.
     When Akira was preparing its response to Blow’s statement
of undisputed material facts in support of summary judgment,
it realized that the phrase “unknown if Opt It used an ‘Auto‐
Dialer’” had been omitted from its fourth response to Blow’s
request  for  admission.  Specifically,  when  Blow  moved  for
summary judgment, she sought to rely on Akira’s supposed
“admission” that Opt It used an autodialer. Upon discovering
its error, Akira moved for leave to serve an amended response
correcting  the  mistake.  The  district  court  granted  Akira’s
motion and allowed Akira to amend its response to bring it in
line with its preceding—and otherwise identical—responses. 
    Blow  argues  on  appeal  that  the  district  court  erred  by
allowing  Akira  to  amend  its  response  to  the  request  for
admission.  Specifically,  Blow  claims  that  Akira  had  many
opportunities  to  notice  the  alleged  error  in  its  discovery
response. She argues that Akira’s belated motion to amend its
response—made  during  briefing  on  summary
judgment—prejudiced her because by that point she had relied
on what she characterizes as Akira’s “judicial admission” that
it used an autodialer to send texts. 
    Federal Rule of Civil Procedure 36, which governs Requests
for  Admission,  states  that  a  “party  may  serve  on  any  other
party a written request to admit, for purposes of the pending
action  only,  the  truth  of  any  matters  within  the  scope  of
[Federal Rule of Civil Procedure] 26(b)(1) relating to: (A) facts,
the application of law to fact, or opinions about either; and (B)
the genuineness of any described documents.” Rule 36 further
provides that “[i]f a matter is not admitted, the answer must
10                                          Nos. 16‐1484 & 16‐1608

specifically deny it or state in detail why the answering party
cannot truthfully admit or deny it.” Fed. R. Civ. P. 36(a)(4). The
rule  also  specifies  that  matters  admitted  are  conclusively
established “unless the court, on motion, permits the admis‐
sion  to  be  withdrawn  or  amended.”  Id.  36(b).  Such  a  with‐
drawal or amendment is appropriate if it “would promote the
presentation of the merits of the action” and if the party who
obtained the admission will not be prejudiced by a withdrawal
or amendment. Id. 
    We review a court’s decision to allow the withdrawal or
amendment  of  an  earlier  admission  only  for  an  abuse  of
discretion. See Banos v. City of Chicago, 398 F.3d 889, 892 (7th
Cir. 2005); Perez v. Miami‐Dade Cty., 297 F.3d 1255, 1265 (11th
Cir.  2002).  We  find  no  abuse  of  discretion  here.  The  district
court reasonably concluded after considering the entirety of
the litigation and the discovery responses surrounding Akira’s
supposed “admission” that Akira had inadvertently failed to
add  the  phrase  “except  unknown  if  Opt  It  used  an  ‘Auto
Dialer’”  in  its  response  to  Request  for  Admission  No.  16.  It
follows  from  this  conclusion  that  allowing  the  amendment
would  support  a  decision  on  the  merits  rather  than  on  an
inadvertent omission by Akira. 
    The  district  court  also  did  not  abuse  its  discretion  by
concluding that Blow was not prejudiced by Akira’s amend‐
ment. She claims that she “relied” on the alleged admission
that Akira or Opt It sent texts using an autodialer. But none of
the parties’ exchanges during discovery would have supported
such  a  reliance.  Moreover,  as  the  district  court  noted  in  its
decision denying Blow’s motion to reconsider after the grant
of summary judgment, when the district court allowed Akira’s
Nos. 16‐1484 & 16‐1608                                              11

amendment, Blow never moved at that time to reopen discov‐
ery or otherwise demonstrated how she was prejudiced by the
court’s decision. And as the party seeking summary judgment,
Blow bore the burden of demonstrating that Akira or its agent
Opt It did in fact use an autodialer, so it was not prejudice to
require her to prove the elements of her claim. See Perez, 297
F.3d at 1266 (“The prejudice contemplated by the Rule is not
simply that the party who initially obtained the admission will
now  have  to  convince  the  fact  finder  of  its  truth.  Rather,  it
relates to the difficulty a party may face in proving its case,
e.g., caused by the unavailability of key witnesses, because of
a sudden need to obtain evidence with respect to the questions
previously answered by the admission.”) (internal quotations
and  citation  omitted).  It  would  have  been  unreasonable  for
Blow to believe Akira had admitted to using an autodialer in
one response to a request for admission despite denying the
use of an autodialer in every other response to Blow’s filings.
Thus, the district court did not abuse its discretion in allowing
Akira to amend its response on request No. 16 to bring it in
line with its nearly identical responses to requests Nos. 13–15. 
     On the merits, the question of whether Akira, through Opt
It,  used  an  autodialer  is  less  straightforward.  The  TCPA
defines an autodialer as “equipment which has the capacity (A)
to store or produce telephone numbers to be called, using a
random or sequential number generator; and (B) to dial such
numbers.” 47 U.S.C. § 227(a)(1); see also 47 C.F.R. § 64.1200(f)(2)
(FCC adopting the TCPA’s autodialer definition). The statute’s
reference to a “random or sequential number generator” stems
from telemarketers’ practice of using autodialing equipment to
either dial random 10‐digit strings of numbers or call numbers
12                                       Nos. 16‐1484 & 16‐1608

in large sequential blocks. Thus, the FCC initially interpreted
the TCPA autodialer ban as targeting equipment that placed
many calls by randomly or sequentially generating numbers to
be dialed.
     As  technology  and telemarketing  methods have  evolved
and  expanded,  however,  so  has  the  FCC’s  definition  of  an
autodialer. In 2003, the FCC explained that although in “the
past, telemarketers may have used dialing equipment to create
and  dial  10‐digit  numbers  arbitrarily,  the  evolution  of  the
teleservices industry has progressed to the point where using
lists of numbers is far more cost effective.” In re Rules & Regs
Implementing the TCPA, 18 FCC Rcd. 14014, 14092 (2003) (“2003
FCC  Order”).  In  continuing  to  expand  the  definition  of  an
autodialer,  the  FCC  observed  that  it  was  “clear  from  the
statutory language and the legislative history that Congress
anticipated that the FCC, under its TCPA rulemaking author‐
ity, might need to consider changes in technologies.” Id. Thus
in 2003 and again in 2008, the FCC determined that “predictive
dialers,” which dial numbers from customer calling lists, fell
within the meaning and statutory definition of an autodialer
and the intent of Congress. See id. at 14093; see also In re Rules
&  Regs  Implementing  the  TCPA,  23  FCC  Rcd.  559,  566  (2008)
(“affirm[ing] that a predictive dialer constitutes an automatic
telephone dialing system and is subject to the TCPA’s restric‐
tions on the use of autodialers”). And in 2012, it reiterated this
conclusion,  noting  that  the  TCPA  covered  systems  with  the
“capacity  to  store  or  produce  and  dial  those  numbers  at
random, in sequential order, or from a database of numbers.” In
re  Rules  &  Regs  Implementing  the  TCPA,  27  FCC  Rcd  15391,
15392 n.5 (2012) (emphasis added).
Nos. 16‐1484 & 16‐1608                                           13

    This  expansive  reading  of  the  TCPA  in  light  of  evolving
technology continued in 2015 when a divided panel of the FCC
released  an  order  responding  to  numerous  petitions  by
companies and trade associations seeking relief or clarification
of  the  TCPA’s  requirements.  Specifically,  the  FCC  further
broadened the definition of an autodialer under the TCPA by
concluding  that  equipment’s  “capacity”  to  dial  random  or
sequential numbers is not limited to its “present ability.” The
FCC rejected requests to limit the definition of an autodialer to
equipment with the “‘current capacity’ or ‘present ability’ to
generate  or  store  random  or  sequential  numbers  or  to  dial
sequentially or randomly at the time a call is made.” In re Rules
& Regs Implementing the TCPA, 30 FCC Rcd. 7961, 7972 (2015)
(“2015  FCC  Order”).  Observing  that  Congress  intended  a
“broad definition of autodialer,” the FCC concluded that “the
capacity of an autodialer is not limited to its current configura‐
tion but also includes its potential functionality.” Id. at 7974.
    It is against this backdrop that we consider Akira’s claim
that  it  is  entitled  to  summary  judgment  because  Opt  It’s
platform is not an “autodialer” under the TCPA. Akira relies
on the affidavit of Opt It’s CEO Brian Stafford to support its
argument  that  the  platform  it  used  was  not  an  autodialer.
Stafford explained the process described above—that Opt It
obtained  a  spreadsheet  of  customer  phone  numbers  from
Akira and imported those numbers into its system and that
telephone numbers texting the message “Akira” to the short
code Akira provided were automatically added to Opt It’s text
messaging list. As the software architect for the first version of
Opt It’s software platform, Stafford reiterated, as the district
court found, that a human must take action to send a message
14                                        Nos. 16‐1484 & 16‐1608

through the platform. The messages are drafted by humans,
who decide when the message will be sent, and press a button
to  either  send  the  messages  or  schedule  a  future  sending.
Stafford  also  explained  that  the  Opt  It  platform  lacked  the
ability to store or produce numbers using a random or sequen‐
tial number generator and that its platform would have to be
substantially modified to do so. Stafford also opined that such
modifications would fundamentally alter the nature of Opt It’s
software platform. 
     Although  Stafford’s  affidavit  establishes  that  Opt  It’s
platform lacks the present capacity to use a random or sequen‐
tial number generator for storing or producing numbers, it falls
short  of  entitling  Akira  to  summary  judgment  on  this  issue
given the FCC’s conclusion that equipment need not possess
the “current capacity” or “present ability” to use a random or
sequential number generator. 2015 FCC Order at 7972. 
     Citing  cases  that  predate  the  FCC’s  most  recent  rulings,
Akira argues that Opt It’s software must be able to dial random
or sequential numbers at  the time  the call is made and  also
function  entirely  “without  human  intervention.”  As  for  the
first argument, the FCC explicitly rejected such a requirement
in its 2015 Order. See 2015 Order at 7074 (term “capacity” in the
TCPA  “does  not  exempt  equipment  that  lacks  the  ‘present
ability’ to dial randomly or sequentially.”) As the FCC rulings
have recognized, technology has developed such that dialing
from lists of numbers is more cost‐effective than using random
or sequential numbers. The FCC has now long recognized that
“predictive  dialers,”  which  have  “the  capacity  to  store  or
produce  numbers  and  dial  those  numbers  at  random,  in
sequential order, or from a database of numbers,” 2003 FCC Order
Nos. 16‐1484 & 16‐1608                                             15

at 14091(emphasis added), are autodialers under the TCPA. In
concluding as much, the FCC noted that “the principal feature
of predictive dialing software is a timing function, not number
storage or generation.” Id. (emphasis added). Thus, “the basic
function of such dialing equipment … [is] the capacity to dial
numbers  without  human  intervention.”  In  Re  Rules  &  Regs
Implementing the TCPA 23 FCC Rcd. 559, 566 (2008).
     The  parties  dispute  whether  Opt  It’s  software  is  in  fact
capable of dialing numbers without human intervention. The
district court relied on Stafford’s affidavit to conclude that Opt
It’s software is not an autodialer because human involvement
is required at nearly every step in the platform’s text message
transmission  process.  But  as  Blow  points  out,  the  district
court’s  use  of  the  word  “nearly”  demonstrates  that  human
involvement is in fact unnecessary at the precise point of action
barred by the TCPA: using technology to “push” the texts to an
aggregator  that  sends  the  messages  out  simultaneously  to
hundreds or thousands of cell phone users at a predetermined
date  or  time.  Indeed,  the  FCC  has  recognized  as  much  by
sweeping automated dialing systems that dial numbers from
a preprogrammed list, created by humans, within the reach of
the  TCPA’s  prohibition  on  autodialed  calls  without  prior
consumer  consent.  Given  the  expansive  definition  of  an
autodialer  adopted  by  the  FCC,  we  agree  with  Blow  that
summary judgment on this issue for Akira was premature. 
   Because, as discussed below, we conclude that summary
judgment in favor of Akira was nevertheless appropriate on
another  ground,  we  need  not  address  Akira’s  alternate
autodialer  arguments,  including  its  assertion  that  the  FCC
Orders are not controlling—an argument that in any event is
16                                          Nos. 16‐1484 & 16‐1608

not appropriately raised here. The Communications Act, which
the TCPA amended, provides that any “proceeding to enjoin,
set  aside,  annul,  or  suspend  any  order  of  the  Commission”
must be brought under the Hobbs Act. 47 U.S.C. § 402(a). The
Hobbs  Act  provides  the  federal  courts  of  appeals  with
“exclusive jurisdiction to enjoin, set aside, suspend (in whole
or  in  part),  or  to  determine  the  validity”  of  FCC  orders.
28 U.S.C. § 2342(1). Thus absent a direct appeal to review the
2015 FCC Order’s interpretation of an autodialer, we are bound
to follow it. See CE Design, Ltd. v. Prism Bus. Media, Inc., 606
F.3d 443, 448–50 (7th Cir. 2010) (holding that 2008 FCC ruling
had force of law); see also Murphy v. DCI Biologicals Orlando,
LLC, 797 F.3d 1302, 1308 (11th Cir. 2015) (same as to 1992 FCC
ruling interpreting prior express consent). Remarkably, neither
party mentions just such a direct appeal currently pending in
the  D.C.  Circuit,  where  multiple  companies  filed  petitions
under the Hobbs Act challenging the 2015 FCC Order and its
definition of an autodialer in particular. See ACA Int’l v. FCC,
No. 15‐1211 (D.C. Cir., argued Oct. 19, 2016); see also Ankorn v.
Kohl’s Corp., No. 15‐1303, 2017 WL 395707 at *2–3 (N.D. Ill. Jan.
30,  2017)  (granting  stay  in  TCPA  class  action  case  pending
decision in ACA Int’l and noting that “numerous courts across
the  country  have  granted  similar  motions  to  stay  in  TCPA
cases while the D.C. Circuit case is pending”).
    Instead, we turn to Akira’s argument (not reached by the
district court) that it  is entitled to summary judgment inde‐
pendent of the autodialer question because Blow consented to
the text messages. See, e.g., Holmes v. Village of Hoffman Estates,
511  F.3d  673,  681  (7th  Cir.  2007)  (“Because  our  review  is  de
novo, we may affirm the judgment on any basis that is sup‐
Nos. 16‐1484 & 16‐1608                                              17

ported  by  the  record  before  us.”).  As  described  above,  the
TCPA’s  prohibition  on  using  an  autodialer  applies  only
“absent  the  express  consent”  of  the  recipient.  47  U.S.C.
§ 227(b)(1)(A)(iii); see also In re Rules & Regs Implementing the
TCPA, 7 FCC Rcd 8752, 8769 ¶ 29 (Oct. 16, 1992) (“1992 Order”)
(“The TCPA allows autodialed and prerecorded message calls
if the called party expressly consents to their use.”). Express
consent is an affirmative defense on which the defendant bears
the  burden  of  proof.  See  In  re  Rules  &  Regs  Implementing  the
TCPA,  23  FCC  Record  559,  565  (2008);  see  also  Van  Patten  v.
Vertical Fitness Group, LLC, 847 F.3d 1037, 1044 (9th Cir. 2017).
    In its initial rulemaking after the TCPA’s passage, the FCC
explained  in  its  1992  Order  that  “persons  who  knowingly
release their phone number have in effect given their invitation
or  permission  to  be  called  at  the  number  which  they  have
given, absent instructions to the contrary.” 7 FCC Record at
8769,  ¶  31.  In  elaborating,  the  FCC  explained  that  “tele‐
marketers will not violate our rules by calling a number which
was provided as one at which the called party wishes to be
reached. Id. It further specified in 2012 that texts and calls that
include or introduce an advertisement or constitute telemarket‐
ing  require  express  written  consent.  See  47  C.F.R.
§ 64.1200(a)(2). In its 2015 Order, the FCC added little to its
existing pronouncements on consent, except to clarify that the
existence of a consumer’s wireless number in another person’s
wireless phone, standing alone, does not demonstrate consent
to  autodialed  texts.  It  also  clarified  that  consent  could  be
revoked  “at  any  time  and  through  any  reasonable  means.”
30 FCC Rcd at 7989–90, ¶ 47. 
18                                          Nos. 16‐1484 & 16‐1608

    The  record  demonstrates  that  Blow  gave  her  cell  phone
number  to  Akira  on  several  different  occasions.  First,  Blow
signed up sometime in 2009 or 2010 for what she characterized
in her deposition as a “frequent buyer card.” This card could
be used to earn Akira gift certificates when certain spending
thresholds were reached. (Blow dep. p. 29–30, l. 16–24; p. 30 l.
16–20)  Akira  also  produced  an  “AKIRA  VIP”  Card  and  an
“AKIRA CLIENT LIST” card with Blow’s name and cell phone
number. Both of the cards contained the following disclaimer:
“INFORMATION PROVIDED TO AKIRA IS USED SOLELY
FOR PROVIDING YOU WITH EXCLUSIVE INFORMATION
AND SPECIAL OFFERS. AKIRA WILL NEVER SELL YOUR
INFORMATION OR USE IT FOR ANY OTHER PURPOSE.”
There  are  also  notes  reflecting  Blow’s  request  for  a  sales
associate  to  call  her  when  a  particular  pair  of  shoes  arrived
back in stock. Finally, the record establishes, and Blow admits,
that  she  texted  “AKIRA”  to  short  code  46786  on  October  1,
2009 in order to opt into Akira’s text program.
    Blow  received  a  total  of  60  texts  from  Akira  between
September 23, 2009 and May 27, 2011. The first text Akira sent
Blow in September 2009 included instructions on how to be
removed  from  Opt  It’s  text  messaging  list  as  follows:  “To
unsubscribe reply STOP to 46786.” Likewise, the text sent in
response to her October text opting into the text club contained
instructions as to how to unsubscribe, as did a text sent in July
2010.  Blow  never  followed  the  instructions  in  these  texts  or
otherwise attempted to opt out of receiving texts from Akira. 
    Blow cursorily argues that she never consented to Akira’s
texts because she “provided her phone number to [Akira] to
receive  discounts”  but  not  to  receive  “mass  marketing  text
Nos. 16‐1484 & 16‐1608                                            19

messages.” We are unpersuaded that there is a distinction of
legal significance between the two in terms of Blow’s consent:
the  alleged  “mass  marketing”  texts  were  in  fact  the  very
“exclusive information and special offers” described on Blow’s
Akira VIP  and  client cards. For example,  the  first  text Blow
received from Akira on September 23, 2009 welcomes Blow to
Akira’s  text  club  and  invites  her  to  watch  for  “exclusive
PROMOTIONS,  EVENTS  &  DISCOUNTS  from  AKIRA
Chicago.” She received four additional texts from Akira before
she herself opted into its text club.
    Blow’s attempt to parse her consent to accept some promo‐
tional information from Akira while rejecting “mass market‐
ing” texts construes “consent” too narrowly. We agree with the
Ninth Circuit’s recent conclusion that “an effective consent is
one that relates to the same subject matter as is covered by the
challenged  calls  or  text  messages.”  Van  Patten,  847  F.3d  at
1044–45. In Van Patten, the Ninth Circuit concluded that the
plaintiff had given prior express consent to be contacted on his
cell phone number when he provided that number in connec‐
tion with his application for a gym membership. Id. at 1044.
Although  he  had  cancelled  his  gym  membership  when  he
received  the  challenged  texts,  the  court  concluded  that  the
texts, which were part of a campaign to get former and inactive
gym members to return, related to the reason the plaintiff had
supplied  his  number  in  the  first  place:  to  apply  for  a  gym
membership. Id. at 1046. Thus, although the court rejected the
defendant’s contention that when a consumer provides her cell
phone number to the caller she is consenting to any and all
contact, it reasonably concluded that if the contact is related to
the  reason  the  number  was  provided,  consent  is  valid.  Id.
20                                        Nos. 16‐1484 & 16‐1608

Likewise, the 11th Circuit rejected a plaintiff’s argument that
he  had  not  expressly  consented  to  texts  from  a  blood  and
plasma seller when he provided his cell phone number on a
“New Donor Information Sheet” that he filled out before he
was paid for blood and plasma donations. Murphy, 797 F.3d at
1304. Nowhere did the form he filled out with his cell phone
number inform the plaintiff that he would receive a promo‐
tional  text  from  the  defendant  offering  him  a  “come  back
special”  to  donate  again.  Nevertheless,  the  court  in  Murphy
concluded  that  by  “voluntarily  providing  his  cell  phone
number” to the defendant, the plaintiff gave his prior express
consent to be contacted. Id. at 1308.
    We have even less trouble concluding that Blow consented
here, where she admittedly provided her cell phone number
not  on  a  generic  form,  but  specifically  in  order  to  receive
discounts. Both cards in  the record containing  Blow’s  name
and  cell  phone  number  clearly  state  that  her  information
would be used to provide exclusive information and special
offers. Of the sixty texts Blow received, one welcomed her to
the text club, forty‐one contained a promotional or discount
offer,  and  the  remaining  eighteen  announced  special  events
such as fashion shows, events that fit comfortably within the
aforementioned  “exclusive  information”  described  on  the
cards. Because the texts she received were reasonably related
to the purpose for which she provided her cell phone number,
we agree that Blow provided prior express consent for the text
messages.
    The district court cases Blow cites do not support a contrary
conclusion. Blow makes much of the district court’s observa‐
tion  in  Zeidel  v.  YM  LLC  USA  that  “providing  one’s  phone
Nos. 16‐1484 & 16‐1608                                                 21

number  does  not  constitute  carte  blanche  consent  to  receive
automated marketing messages of any kind,” No. 13‐6989, 2015
WL  1910456,  at  *3  (N.D.  Ill.  Apr.  27,  2015);  see  also  Toney  v.
Quality Res., Inc., 75 F. Supp. 3d 727, 737 (N.D. Ill. Dec. 1, 2014)
(“Consent for one purpose does not equate to consent for all
purposes.”).  We  agree,  and  do  not  hold  as  much  here.  As
discussed above, here Blow’s consent was in fact tied to the
type of messages she received from Akira. The other case cited
by Blow, Kolinek v. Walgreen Co., was decided on a motion to
dismiss, and the district court was obligated to accept as true
the plaintiff’s assertion that he provided his cell phone number
to  the  pharmacy  at  Walgreen’s  “solely  for  verification  pur‐
poses,” but then received automated robocalls reminding him
to refill his prescription, No. 13‐4806, 2014 WL 3056813 at *1
(July  7,  2014).  The  rule  the  district  court  judge  reached  in
Kolinek was that the FCC “considers the scope of a consumer’s
consent  to  receive  calls  to  be  dependent  on  the  context  in
which  it  is  given.”  Id.  at  *3;  see  also  Thrasher‐Lyon  v.  CCS
Commercial, No. 11‐04473, 2012 WL 3835089 (N.D. Ill. Sept. 4,
2012) (denying defendant’s motion for summary judgment on
issue  of  consent  because  plaintiff  had  given  out  number  as
“best way to reach her” to insurance company, which was not
consent for robocalls from a third‐party collection agency), a
rule  in  complete  harmony  with  the  one  we  apply  today.  In
short, although the district court decisions are of course non‐
binding precedent, there is nothing in the cases Blow cites that
is inconsistent with our conclusion that giving her cell number
to Akira for a VIP discount card and later texting directly to
22                                               Nos. 16‐1484 & 16‐1608

opt in to the text club amount to express consent to texts about
Akira discounts, in‐store promotions, and special events.3
    Because the class was certified before the entry of summary
judgment,  Akira  maintains  that  summary  judgment  against
Blow on this issue applies to the class as a whole. Blow has
failed to respond to this contention. E.g., Crespo v. Colvin, 824
F.3d  667,  674  (7th  Cir.  2016)  (perfunctory  and  undeveloped
arguments are waived). Paradoxically in light of the grant of
summary judgment in its favor and its argument as to consent,
as discussed below, Akira itself has cross‐appealed seeking to
de‐certify the class on the issue of consent. In the district court,
Blow claimed and the district court agreed that the question
was  not  whether  members  of  the  class  had  provided  their
information to Akira, but rather whether the provision of that
information indeed amounted to consent. As discussed above,
we now hold that it does. Absent any argument by Blow that
there remains a subset of the class who provided no consent at
all or whose consent was more limited than hers, the entry of
summary judgment is appropriate as to the class as well, but
would  not  be  effective  as  to  any  class  members  who  could


3
   This is so notwithstanding Blow’s suggestion that her consent was limited
to  information  about  a  particular  pair  of  shoes.  While  she  may  have
specified when she gave her cell phone number on that occasion that she
wanted information about shoes, it is clear that she provided her cell phone
number without express limitation to Akira on multiple other occasions.
Blow has failed to provide evidence that the additional provision of her
number to find out about a pair of shoes was intended in any way to limit
or  revoke  consent  associated  with  the  other  occasions  she  provided  her
number.
Nos. 16‐1484 & 16‐1608                                            23

demonstrate that they never provided their phone number to
Akira to receive information about discounts or promotions. 
     That leaves the issues Akira raises in its cross‐appeal. First,
there  is  Akira’s  argument  that  the  class  was  improperly
certified. Without citing a single Seventh Circuit case, Akira
argues generally that Blow failed to demonstrate that common
issues predominate in the case because individualized inqui‐
ries  are  necessary  to  determine  whether  each  class  member
consented  to  the  texts.  Given  that  this  argument  directly
undermines  Akira’s  argument  as  to  Blow’s  consent  and  its
power to bind the class members, it is a perplexing position to
take, to say the least.
    The  prerequisites  for  a  class  action  are  established  in
Federal  Rule  of  Civil  Procedure  23(a),  which  sets  forth  the
following four requirements:
     (1) the class is so numerous that joinder of all mem‐
     bers is impracticable (numerosity)
     (2) there are questions of law or fact common to the
     class (commonality)
     (3)  the  claims  or  defenses  of  the  representative
     parties are typical of the claims or defenses of the
     class (typicality); and 
     (4)  the  representative  parties  will  fairly  and  ade‐
     quately protect the interests of the class (adequacy of
     representation). In addition to these requirements,
     the class must satisfy one of four conditions listed in
     Rule 23(b). 
24                                          Nos. 16‐1484 & 16‐1608

    As  relevant here, Rule 23(b)(3), applicable for purported
classes  seeking  monetary  damages,  requires  an  additional
showing (1) that the questions of law or fact common to the
members of the proposed class predominate  over questions
affecting only individual class members; and (2) that a class
action is superior to other available methods of resolving the
controversy. Fed. R. Civ. P. 23(a); see also Bell v. PNC Bank, Nat’l
Ass’n, 800 F.3d 360, 373 (7th Cir. 2015).
    We review the district court’s decision certifying the class
only for an abuse of discretion. Bell, 800 F.3d at 374. Although
our review is deferential, it is exacting: “‘A class may only be
certified if the trial court is satisfied, after a rigorous analysis,
that  the  prerequisites’”  have  been  met.  Bell,  800  F.3d  at  373
(quoting CE Design, Ltd. v. King Architectural Metals, Inc., 637
F.3d 721, 723 (7th Cir. 2011).
    Akira attacks the district court’s certification only on the
question of commonality, arguing that determining whether
each  plaintiff  had  consented  to  the  texts  from  Akira  would
require a series of mini‐trials . As discussed above, the district
court considered and rejected this argument, pointing out that
the commonality prerequisite was established because the class
members’  claims  arise  from  the  same  factual  circumstances
and are evaluated under the same statute. See Keele v. Wexler,
149 F.3d 589, 594 (7th Cir. 1998) (“Common nuclei of fact are
typically manifest where … the defendants have engaged in
standardized  conduct  towards  members  of  the  proposed
class.”). And in determining whether Blow was an adequate
representative of the class, the district court noted that Blow
produced  over  20,000  pages  of  customer  loyalty  cards  in
discovery, creating a common issue of whether the customer
Nos. 16‐1484 & 16‐1608                                               25

loyalty cards operated to provide consent to Akira’s texts, as
opposed  to  a  need  to  engage  in  a  series  of  mini‐trials  as  to
which plaintiffs are subject to the defense of consent. Neither
party challenges this conclusion on appeal, and we are thus
hard‐pressed  to  find  an  abuse  of  discretion  in  the  district
court’s conclusion that the commonality requirement for class
certification was satisfied. See Bell, 800 F.3d at 379 (“The fact
that  the  plaintiffs  might  require  individualized  relief  or  not
share all questions in common does not preclude certification
of a class.”). To repeat, if there is a subset of Akira customers
who did not fill out customer loyalty cards or opt into the text
club,  they  would  of  course  not  be  bound  by  the  entry  of
summary judgment against Blow. 
    Finally, Akira challenges the district court’s rejection of its
motion  for  sanctions  against  Blow’s  counsel  for  alleged
frivolous filings and instances of bad faith over the course of
the litigation. We review the denial of sanctions under Rule 11
for an abuse of discretion, e.g., Cooney v. Casady, 735 F.3d 514,
518 (7th Cir. 2013). A district court abuses its discretion when
“no reasonable person” would agree with the decision of the
court. Id. Under Rule 11, sanctions are proper when a party or
attorney signs a pleading or motion that is not well‐grounded
in  fact  and  warranted  by  existing  law.  Fed.  R.  Civ.  P.  11.
Additionally,  an  attorney  who  vexatiously  multiplies  the
proceedings  may  be  responsible  under  28  U.S.C.  §  1927  for
excess fees and costs arising from the improper conduct.
    We see no abuse of discretion in the district court’s conclu‐
sion that the litigational conduct of Blow’s counsel did not rise
to the level of impropriety that would warrant sanctions. Akira
claims Blow’s counsel knew she expressly consented to receive
26                                       Nos. 16‐1484 & 16‐1608

the  texts  and  was  therefore  pressing  a  claim  that  was  not
supported by existing law. Akira also attacks counsel’s failure
to disclose that Strickler, the original named plaintiff, was a
member of the law firm representing her. This latter behavior
certainly  gives  us  pause,  and  we  would  hope  Strickler  and
Messer  would  exercise  better  judgment  in  the  future  than
using an attorney from their own firm as the named plaintiff in
a class action. Despite our misgivings about the firm’s judg‐
ment, we do not think the district court abused its discretion by
concluding sanctions were not warranted. And although we
ultimately reject Blow’s claim that her consent did not extend
to the various types of texts that Akira sent, we would not go
so far as to conclude that her position was so baseless as to
warrant sanctions. 
                               III.
   For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment against Blow.